The prosecution in this case was brought under section 1397 (145) of the Code of 1928.
The only controverted fact was whether the road in question had become public, by prescription; i. e., had it been used by the public as a road, openly, notoriously, and adversely, for a period of twenty years prior to the date of its obstruction by the defendant. If the road had been used continuously and without objection for twenty years prior to its obstruction by this defendant, it was a public road within the meaning of the statute above cited. Card v. Cunningham, 199 Ala. 222,74 So. 335; Central of Georgia Ry. Co. v. Faulkner, 217 Ala. 82,114 So. 686.
There were many objections and exceptions made and reserved during the taking of testimony. The rulings of the court in this regard were either free from error or were harmless to defendant.
The judgment is affirmed.
Affirmed.